Citation Nr: 1732830	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal was certified to the Board by the RO in St. Petersburg, Florida.

In August 2015, the Board remanded the appeal so that a hearing could be scheduled.  In November 2015, the Veteran provided testimony at a videoconference hearing before the undersigned.  

In March, June and December 2016, the Board remanded the appeal for further development.  The case has since returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Asbestos exposure in service is conceded but the preponderance of the most probative evidence is against finding that the Veteran has a lung disorder, to include chronic obstructive pulmonary disease, as a result of in service asbestos exposure.


CONCLUSION OF LAW

A lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, as a result of asbestos exposure was not incurred or aggravated inservice, and lung cancer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.

Specifically with regard to the claim for service connection for a lung disorder, as a result of asbestos exposure, there are no specific statutory or regulatory guidance with regard to adjudicating claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the VA Adjudication Procedure Manual.  See M21-1, IV.ii.1.I.3.  As the RO, and the undersigned, has conceded in-service exposure to asbestos, and the record includes a VA medical opinion addressing the matter of whether a current lung disability is the result of the presumed asbestos exposure, no further development under these manual provisions is indicated. 

Repeated attempts to secure all of the Veteran's service records have been unsuccessful.  VA has been advised that the appellant's service records are "fire related," meaning that they may have been destroyed in a fire that occurred at the National Personnel Records Center in St. Louis, Missouri, in July 1973.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the Veteran's service records are not available, VA has a heightened duty to assist in the present case.  After a careful review of the file, the Board finds that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All known available evidence and information has been collected.

Laws and regulation

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

Some disabilities may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from active duty, to include cancer.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29.  In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000). 

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Facts

During the November 2015 Board hearing, the Veteran testified that his in-service duties included service as a heavy vehicle operator at Goose Bay, Labrador, Canada.  Part of his job reportedly involved opening bags of dry concrete and asphalt mix with, as reported to him, asbestos.  That contention was reiterated by the Veteran in an April 2010 and April 2011 VA Form 21-4138, June 2010 VA Form 21-0820, June 2010 VA Form 21-4142, and October 2012 VA Form 9.  In September 2012, the Veteran submitted a lay statement from K.H. who attested to serving in Goose Bay during the same time as the Veteran in the summer of 1949 and that one of the appellant's jobs as an equipment operator was to open bags of asbestos and pour them into the concrete.  The appellant denies any post service exposure to asbestos.
 
Review of the Veteran's DD Form 214 shows that his military occupational specialty was heavy vehicle operator.  As noted above, the Veteran's records are fire related and his in-service asbestos exposure has been conceded.  

A review of the post-service private treatment records from Holyoke Hospital shows that in April 1986 the Veteran was diagnosed with lung cancer and underwent a right lower lobectomy.  The private physician noted no findings of asbestos bodies or asbestosis, but there were findings of a history of cigarette smoking.  More recently, a March 2005 private treatment record from Florida Medical Clinic noted the Veteran smoked two and a half packs per day for 20 years and quit 30 years ago

The Veteran was provided VA examination in February 2017.  A comprehensive in-person examination, as well as a full record review and pulmonary consult, were provided by VA physicians. 

During the examination, the VA examiner noted the right lung tumor detailed in the Veteran's submitted records and detailed the claimant's history of asbestos exposure.  He noted that the Veteran contended that his exposure to asbestos caused the tumor and his current level of health since the surgery to remove it.  The Veteran reported getting short of breath and very tired easily.  The Veteran did not receive follow up care after tumor was removed and there was no reported recurrence. 

Following the examination, to include a pulmonary function tests, the examiner opined that the disorder claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  This physician's rationale for that opinion centered on the importance of an asbestosis finding when dealing with asbestos exposure and the lack of one in this case. 

The examiner discussed this case with a board certified pulmonologist and a separate opinion was provided by this pulmonary specialist.  The specialist examined the Veteran, along with reviewing his case file and history.  The specialist noted the Veteran's claimed exposure history at Goose Bay Labrador.  The Veteran was noted to deny any further asbestos exposure in service or after. 

Following the review of the Veteran's history and current complaints, the pulmonary specialist outlined general details about asbestos exposure and noted the required information that a physician's opinion must be based on, in accordance with accepted principles of medicine and toxicology.  Following a review of medical studies and scientific literature generally, the specialist noted that, in this case, the dose, duration and intensity of [the Veteran's] reported exposure to an unknown type of asbestos fiber, most likely to be chrysotile and not amphibole fibers since chrysotile was used in cement, was more likely than not and within a reasonable degree of medical certainty insufficient to cause any asbestos related lung disease. 

The specialist described the difference between asbestos exposure and asbestosis generally and noted that an association between asbestos exposure and asbestos related diseases can be estimated by the analysis of total lung fiber burden.  The specialist pointed out that the medical records in this case fail to confirm that the Veteran was ever diagnosed with any asbestos related disease.  He also explained that the latency period experienced by the Veteran was inconsistent with the diagnosis of any of the asbestos related diseases.   

The Veteran's chest X-ray studies in February 2005, November 1998, and January 2002 was clear, other than post- surgical changes.  "There was no active cardiopulmonary disease or evidence of asbestos exposure. In addition, upon wedge resection of the [right lower lobe] on [April 2, 1986] the diagnosis was that of peripheral Bronchial Carcinoid that did not extend into the visceral pleura with 'No evidence of asbestos bodies or asbestosis'. This finding effectively rules out any asbestos related lung disease."

The pulmonary specialist continued on to advance several theories for the Veteran's increased shortness of breath and other symptoms.  The Veteran was noted to have underlying coronary artery disease which is not service connected.  The appellant's coronary artery disease was also complicated by significant valvular disease.  The Veteran also has symptoms of obstructive sleep apnea, again not service connected, and these symptoms may have contributed to his health conditions.   The examiner concluded that "Based on [the Veteran's] description of the exposure and the results of his diagnostic tests there is no reliable evidence of asbestos-induced effects resulting from his reported exposure to asbestos while serving in the Army from 1948-1952".

The next section of the specialist's letter addresses the evidence of any link between carcinogen risk and asbestos exposure.  Citing several studies regarding smoking and lung cancer, the specialist concludes that "even if we presume based on the history provided by [the Veteran] that he was exposed to a type of asbestos fiber, the idea that bronchial carcinoid resulted from said exposure would be unique, novel, and change the way we practice medicine."

The pulmonary specialist concluded by summing up his findings:

Within a reasonable degree of medical certainty based upon the epidemiologic, medical and scientific literature is highly unlikely that the cause of [the Veteran's] Bronchial Carcinoid Tumor, subsequent surgical removal and any post-operative residuals, impairment or disability is in any way related to his reported exposure to asbestos during active duty while he served in the Army.  I reach this decision based upon the following facts:

There is no evidence that the Veteran was exposed to a harmful amount of asbestos. 

There is no evidence that the Veteran suffers from any asbestos related disease. 

There is no evidence in the epidemiologic, medical or scientific literature that asbestos in any form causes bronchial carcinoid tumors. 

There is no evidence that bronchial cancer is caused by any occupational or environmental exposure

Other than cigarette smoking and a family history, there are no other groups identified to be at increased risk of developing bronchial cancer. 

There is no biologically plausible mechanism to explain how asbestos in any form can cause bronchial cancer. Regarding the likelihood that the Veteran's post-operative residuals of lung cancer relate to his smoking history, I conclude based on the epidemiologic, medical and scientific literature that is more likely than not that cigarette smoking may have played a role in the development of bronchial carcinoid since the literature suggests a 1/3-2/3 risk of development in smokers.  

Analysis 

The Veteran contends that he is entitled to service connection for a lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, due to in-service asbestos exposure.  The Veteran has a current disability and the Board has conceded in service exposure to asbestos, the only required element remaining is a nexus opinion connecting those two elements. 

As detailed above, VA examiners have concluded that the Veteran's lung disorder was less likely than not related to his brief exposure to asbestos while in service.  The nexus opinions proffered by both VA examiners, are detailed, well-reasoned and extremely through.  One is a specialist in the field and the rationale behind the opinion is supportive of the conclusions reached. 

Further, there is also no medical evidence in the record to suggest that any current lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, is related to any inservice exposure asbestos.  The only suggestion of a relationship is in statements from the Veteran himself.  The Veteran's statement does not suggest that he is repeating the opinion of a medical professional.  Again, there is no competent evidence that any medical professional has ever suggested that this Veteran's lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, is related to inservice exposure to asbestos. 

The Veteran's statements, the lay statements from buddies and articles submitted on asbestos are not related to a nexus between asbestos and cancer diagnosis, they only repeat his contentions of asbestos exposure- which has been conceded. As a layperson, the Veteran is competent to testify with respect to relatively simple medical matters within the personal knowledge of an ordinary person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau, 492 F.3d at 1377 n. 4.  He is not competent to give an expert opinion on a matter of medical complexity, such as the probability of a relationship between his lung disorder and asbestos.  Competency "is a legal concept determining whether testimony may be heard and considered by the trier of fact . . ." Layno, 6 Vet. App. at 469.  Because the lay statements are the only information in the record suggesting that a nexus exists between a lung disorder and service (an issue on which he is not competent to offer an opinion), it follows that the trier of fact must find the medical opinions to have far greater probative weight.  As there is no competent evidence tending to show a causal relationship between lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, and service, there is no basis to grant service connection.

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the record satisfies the in-service injury or event and current disability requirements, the nexus element, linking his in-service exposure to a current lung disorder, has not been shown.  Accordingly, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In reaching this decision the Board acknowledges the possibility that the appellant may have smoked while on active duty, as well as the fact that the medical opinions of record link his current respiratory disorder to a history of smoking.  Significantly, even if the Veteran did smoke while on active duty, as a matter of law VA cannot grant compensation based on a disease caused by inservice smoking.  38 U.S.C.A. § 1103 (West 2014). 


ORDER

Entitlement to service connection for a lung disorder, to include lung cancer and residuals of a bronchial carcinoid tumor, status post right lower lobectomy, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


